Citation Nr: 1609075	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a liver disability (claimed as a fatty liver).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to July 1988, June 1997 to November 1997, and March 2003 to December 2003, including service in the Arizona Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In addition to the issues noted on the first page, the RO denied service connection for post-traumatic stress disorder (PTSD).  During the pendency of the appeal, the RO granted the Veteran service connection for PTSD in an October 2014 rating decision with a 70 percent rating effective July 26, 2007.  As a full grant of the benefit sought on appeal, the matter is no longer on appeal.  

In the Veteran's October 2009 substantive appeal, the Veteran requested a Board hearing.  The RO initially scheduled the hearing for February 3, 2010.  However, the RO subsequently cancelled the hearing due to additional development needed.  VA notified the Veteran of the additional time it would take to schedule her for another hearing.  In response, the Veteran submitted a written request in September 2011 withdrawing the hearing request.  


FINDINGS OF FACT

1.  The current right knee disability is not etiologically related to the Veteran's active service.  

2.  The current liver disability is not etiologically related to the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a liver disability have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, for a veteran to establish service connection, the record must demonstrate (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and (3) a relationship (or nexus) between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under an alternative theory, a veteran can establish service connection for a disability on a presumptive basis if she has certain chronic diseases, such as arthritis, that are either shown in service or may be presumed to have incurred in or aggravated by service if the disease manifests to a compensable degree within one year of discharge, and there is evidence of subsequent manifestations of the same chronic disease or injury at any later date, however remote, absent clearly attributable intercurrent causes.  See 38 U.S.C.A. 1101, 1112, 1110, 1131; 
38 C.F.R. 3.303(b), 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By treating all subsequent manifestations as service connected, a veteran is relieved of meeting the nexus requirement found in the general standard.  In order to be afforded this relaxed standard, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.   

In the adjudication of a veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

A.  Right Knee

The Veteran has right knee chondromalacia patella with degenerative joint disease.  She asserts that the knee disability is related to service.  At an April 2009 Persian Gulf registry examination conducted at the Phoenix, Arizona VA Medical Center (Phoenix VAMC), the Veteran reported that symptoms, including a burning pain around the patella, began during her Gulf service.  The examiner noted the Veteran's statements, but did not provide any insight as to whether the right knee condition actually began during the Veteran's Gulf service, or any other qualifying period. 

The service treatment records from the Veteran's Gulf War service indicate no problems with the right knee.  In a pre-deployment assessment conducted in March 2003, the Veteran did not note any concerns involving her right knee.  Upon her return to the States, the Veteran continued to deny any issues involving the right knee.  In a November 2003 Report of Medical Assessment, the Veteran reported that she had a problem with her left foot and pain on the right side of her back.  She made no complaints about any issue attributable to the right knee.  Furthermore, there is no incident that the Board could identify in the Gulf service records that could be attributable to the Veteran's current right knee condition.  

Service records prior to the Veteran's Gulf War deployment also failed to demonstrate any right knee disability.  In records including a January 1988 enlistment examination, a March 1992 general examination, and the many sick call visits attended throughout the Veteran's service, the Veteran did not complain of any issue, or receive treatment for any condition related to the right knee.

The Veteran's assertion that she injured her knee during her service in the Gulf was first made in 2007, contemporaneous with her VA claim.  Her assertion is simply not credible in light of the November 2003 Report of Medical Assessment where she made no complaints concerning the right knee.  The Veteran reported that she had a problem with her left foot and pain on the right side of her back, so she clearly took the time to carefully consider her medical status in completing this form.  The fact that she complained of other joint pains while raising no similar complaints about the right knee is extremely probative evidence that she did not, in fact, have any right knee concerns after her Gulf service in 2003.  
  
The first mention of right knee pain occurred several years after service in May 2007 during a primary care visit at the Phoenix VAMC.  The May 2007 appointment was a new patient intake.  During this appointment, the Veteran reported having a burning sensation in the right knee over the patella.  The same month, the Veteran underwent an orthopedic consultation where she was provided with a patella stabilizing brace.  X-ray taken of the right knee as part of this evaluation revealed spurs anterosuperiorly on the patella, and slight narrowing of the medial compartment.  The orthopedic surgeon did not provide any assessment indicating a relationship between the Veteran's right knee disability and service.  His focus was on relieving the Veteran's pain.  

The only individual linking the right knee disability to service is the Veteran.  Although she is competent to discuss her symptoms, she is not competent to provide an etiology of any claimed condition due to her lack of medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Without evidence of a knee condition in service and/or an incident that could plausibly be linked to the knee condition occurring service, including evaluative reports, the Board must deny the Veteran's service connection claim. 

B.  Liver

In March 2005, the Veteran was diagnosed with a fatty liver, as identified by an abdominal ultrasound conducted by Cigna Healthcare of Arizona.  The Veteran asserts this condition developed in service.  The Board notes that the Veteran is competent to report the observable manifestations of her claimed disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   However, she is not competent to render a diagnosis or offer an opinion as to the etiology of the claimed service-connected disability since she does not have the requisite medical knowledge or training necessary to make such a determination  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board relied on the available medical evidence to determine whether the condition may be linked to service.  

The service treatment records reveal no abnormalities associated with the liver.  Additionally, no abdominal scans were taken during service to determine presence of a fatty liver or any other visible abnormality of the liver.  Furthermore, the Veteran has not identified any possible event in service, which she asserts as the cause for the current liver condition, in order for further development to take place. 

The first diagnosis of a fatty liver appeared two years after service separation in March 2005 during evaluation through Cigna Healthcare Group.  At the time of diagnosis, and in subsequent evaluations, no physician medically linked the liver condition to service, to include any known injuries, diseases, or occurrences.   In an April 2009 Persian Gulf registry examination, the Veteran reported that she had elevated liver function tests when she returned from the Gulf.  The examiner opined that the cause was probably due to non-alcoholic fatty liver disease.  However, the examiner did not provide an etiological link between this condition and service.  The representative suggests that since elevated liver tests were shown a couple years after service, there's a possibility the condition was present in service.  This is pure speculation, and there's no suggestion by medical professionals this is even a plausible possibility.

In reviewing the probative evidence, the Board must find against service connection.  The only evidence in favor of service connection is the Veteran's lay statements, which are speculative without any medical basis. The preponderance of the evidence is against the claim including a lack of injury to the liver or treatment for a liver condition that could be attributed to the fatty liver and/or the Veteran's elevated liver enzymes, the first mention of a liver condition occurs more than a year after service, and no treating personnel has linked the current liver condition to service.  The claim is denied. 

II.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decision in an August 2007 letter to the Veteran that informed the Veteran and her representative of VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claims file contains relevant service treatment records, VA treatment records, and private medical records.  

Despite the Veteran's competent lay statements, VA did not afford her examinations regarding her pending claims, and is not required to in this instance.   VA regulations provide that an examination shall be required if the record contains competent lay evidence of a current disability or persistent symptoms of a disability, establishes the Veteran suffered any event, injury, or disease in service, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The service treatment records do not demonstrate the development of an injury to the liver or the right knee occurring during any period of active service, and no current competent evidence relates any of the diagnosed conditions to service.  Accordingly, examinations are not required.  

In conclusion, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.


ORDER

Service connection for a right knee disability is denied. 

Service connection for a liver disability is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


